UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1273



RALEIGH ADOLPH BELLAMY,

                Plaintiff - Appellant,

          v.


FORD MOTOR COMPANY; NATIONWIDE INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cv-00287-FDW-DCK)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER and TRAXLER, Circuit Judges.*


Affirmed by unpublished per curiam opinion.


Raleigh Adolph Bellamy, Appellant Pro Se. Addie K.S. Ries, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North
Carolina; W. Lewis Smith, Jr., ROBINSON, ELLIOTT & SMITH,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.



     *
      The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

            Raleigh    Bellamy   appeals       the    district    court’s    order

dismissing his complaint for lack of subject matter jurisdiction.

We   have   reviewed   the    record     and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.        See      Bellamy      v.     Ford       Motor      Company,      No.

3:07-cv-00287-FDW-DCK (W.D.N.C. Feb. 6, 2008).                 We dispense with

oral   argument     because   the   facts      and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                    - 2 -